UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7607



JOHN DAVID BALLARD,

                                            Plaintiff - Appellant,

          versus

HICKORY POLICE DEPARTMENT; CATAWBA COUNTY;
NORTH CAROLINA DIVISION OF MOTOR VEHICLES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. H. Brent McKnight, Magis-
trate Judge. (CA-95-74)


Submitted:   May 1, 1997                      Decided:   May 7, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


John David Ballard, Appellant Pro Se. Allan R. Gitter, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina; Bryan
Elliott Beatty, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order* dismissing
Appellant's 42 U.S.C. § 1983 (1994) claims. We have reviewed the

record and the magistrate judge's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the magistrate

judge. Ballard v. Hickory Police Dep't, No. CA-95-74 (W.D.N.C. Oct.
1, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




    *
      The magistrate judge had jurisdiction pursuant to 28 U.S.C.
§ 636(c) (1994).

                                2